Opinion filed January 20, 2017




                                       In The


        Eleventh Court of Appeals
                                    ____________

                                 No. 11-16-00130-CR
                                    ____________

           YVONNE CHRISTINA RODRIGUEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 91st District Court
                            Eastland County, Texas
                          Trial Court Cause No. 23977


                      MEMORANDUM OPINION
      The jury convicted Yvonne Christina Rodriguez of the offense of bail jumping
and failure to appear, a third-degree felony. The trial court found an enhancement
allegation to be true and assessed punishment at confinement for fifteen years. We
dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that the appeal is frivolous.
Counsel has provided Appellant with a copy of the brief and a copy of the motion to
withdraw. Counsel also advised Appellant of her right to review the record and file
a response to counsel’s brief. Counsel provided Appellant with a motion to file in
this court for pro se access to the appellate record. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland
2005, no pet.).
      Appellant filed in this court a pro se request for the appellate record, and this
court directed that it be furnished to her. Appellant subsequently filed a pro se
response to counsel’s Anders brief. In addressing an Anders brief and pro se
response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).   Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409.
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
                                          2
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.




                                                               PER CURIAM


January 20, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and McCall.1

Bailey, J., not participating.




       1
        Terry McCall, Retired Justice, Court of Appeals, 11th District of Texas at Eastland, sitting by
assignment.

                                                  3